Citation Nr: 1752175	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD), prior to December 16, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 13, 1971 to October 12, 1973.

This appeal comes before the Board of Veteran's Appeals (Board) from August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating, effective since May 30, 2001.

In February 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge. 

The Board acknowledges the Veteran has a pending claim for service connection of hypertension as secondary to diabetes mellitus, type II.  However, that matter has yet to be certified at this present time; therefore is not before the Board for consideration.  

The Board also notes the Veteran was granted an increased rating for PTSD to 70 percent with an effective date of December 16, 2013 in a March 2014 rating decision. He was also granted entitlement to total disability compensation based on individual unemployability in a July 2014 rating decision with the same effective date. The Veteran agrees with the most recent rating decision of 70 percent; but contends the 10 percent disability rating for the appellate period from May 30, 2001, the date of service connection, to December 16, 2013, the effective date of the most recent rating decision. Accordingly, the following discussion focuses solely on the aforementioned period at issue.







FINDING OF FACT

Beginning May 30, 2001, the Veteran's PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of suicidal ideation, near-continuous depression affecting his ability to function appropriately, neglect of personal appearance and an inability to establish and maintain effective relationships.  However, his condition is not manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 


CONCLUSION OF LAW

From May 30, 2001 to December 16, 2013, the criteria for a 70 percent disability rating for PTSD, but no higher, have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321, 4.1. 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an initial disability rating for PTSD in excess of 10 percent prior to December 16, 2001, the award of the 70 percent evaluation. Specifically, he asserts his PTSD more closely resembles a 70 percent rating throughout the entire appellate period.  As discussed below, the Board concurs, and finds that an evaluation of 70 percent is warranted for the appellate period at issue. 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81
 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board finds that a staged rating is not appropriate in this circumstance as the facts of the case fail to show distinct periods where the service-connected disability exhibited symptoms that would warrant different ratings. Id.

Under the period at issue, the Veteran is assigned a 10 percent rating for his PTSD under Diagnostic (DC) 9411, which is part of the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 10 percent rating evaluation contemplates occupational and social impairment due to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." VA determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45, 093-45,094 (Aug. 4, 2014). The RO certified the Veteran's appeal to the Board in December 2015. Hence, the DSM-5 is the governing directive. The DSM-5 introduction states that it was recommended that the GAF be dropped for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. Therefore, GAF scores will not be discussed at length; only where consistent with the functional lost.

To determine the Veteran's overall PTSD symptomatology, the Board reviewed the expansive record. Indeed, many of his treatment records indicate ongoing problems with suicidal ideation, depressed mood, anxiety, sleep disturbances, neglect of hygiene and limited social interactions consistent with the criteria for a 70 percent rating. 

Specifically, in 2001 the Veteran reported a history of alcohol abuse and multiple DUIs. He was jailed on one occasion. He underwent rehabilitation treatment through court mandate. He reported to sleeping merely two to three hours per night. He displayed paranoia, feeling that "Charlie" was after him. He would walk the perimeter of his home through the woods. He expressed not being able to handle crowds. The longest time he was capable of holding a job was four years and the longest relationship he had was six months.  (See September 2004 Medical Treatment Records).

Most importantly the frequency and duration of his PTSD symptoms persisted despite medication management. The Veteran reported both active and passive suicidal ideation in VA records in May 2001, August 2004 and September 2004 treatment visits. (August 2005 Medical Treatment records). Physicians increased the Veteran's prescription of Zoloft twice.  Throughout 2004, he reported symptoms of hypervigilance, depression, irritability, anxiety and overall feelings of hopelessness and helplessness. Id.

Typical of many mental impairments, the Veteran's PTSD symptoms waxed and waned, never sustaining a baseline for an extended period of time. 

For instance, during a visit on January 12, 2005, the Veteran reported partial control of his depression and PTSD with the increase in dosage and was agreeable with pursuing psychotherapy and telepsychiatry with Gaylord Clinic. However, at other visits in 2005, the Veteran reported continued nightmares and was easily started. He continued to isolate, avoiding others aside from caring for his mother with Alzheimer's disease and his disabled sister. As a sign of improvement of his paranoia, he reported to his treating provider that he used to have a loaded gun in every room, but reduced it down to only had one.  (See March 2007 VA Treatment Records).

His symptoms worsened further in 2006 and 2007. The Veteran's mother passed away in 2006 to which he reported his depression exacerbated due to a probate battle with family members. (March 2007 Medical Treatment Records, p. 19).  Treatment notes include reports of depression, anxiety, and isolation. Id.  Courts have held when it is not possible to separate the effects of a service-connected condition and a non-service connected condition, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition. Bobko v. Shinseki, 2013 U.S. App. Vet. Claims LEXIS 1983 citing Mittleider v. West, 
11 Vet. App. 181, 182 (1998). As it is impossible to separate the Veteran's depression at that time with that of his symptoms from PTSD. As such, the Veteran must be afforded the benefit of the doubt that his PTSD symptoms unfortunately worsened at the time of his mother's passing. 

His condition saw minor improvement throughout 2008 and 2009, with GAF scores consistently remaining in the 60s, reflecting mild to moderate symptoms.
 (See Legacy Documents, October 2013 CAPRI (2) and CAPRI (3) records).

The Veteran was afforded a VA examination in November 2008 to assess his PTSD symptoms. On examination, the examiner noted his hygiene was a little lacking and had a constricted affect. While his mood was stable, he had a mild impairment in recent and immediate memory. He had markedly diminished interest or participation in significant activities, difficulty sleeping, irritability, hypervigilance, and an exaggerated startle response. The examiner noted the Veteran was a cognitively unsophisticated individual with below average intelligence. The examiner assigned the Veteran a GAF score of 60. 

By 2010, the record reflects a significant drop in his GAF scores, to the 50s indicating moderate to severe loss of functioning. (See Legacy Documents, October 2013 CAPRI (2) and CAPRI (3) records). A November 2011 visitation indicates a prescription of Ambien was added to his treatment regimen in addition to the Veteran's ongoing prescription of citalopram. Id.  The Veteran reported that he "felt better" at baseline on the new medication, but continued to report intermittent periods of increased anxiety and PTSD symptoms. Id.   His treatment provider opined the Veteran's symptoms wax and wane overtime, which has chronically interfered with his social interactions and relationships. Id.  

Treatment notes in 2012 and 2013 continued to reflect waxing and waning symptoms. During April 2012 examination, the Veteran's affect was "bright" with a pleasant mood. Id. By July 2012, the Veteran's affect was restricted and his mood was described at dysthymic, which his treatment provider indicated is baseline. Id. In December 2012, the Veteran noted he was no longer experiencing any intrusive flashbacks.  However, treatment notes in January and May 2013 reflect he reported occasional nightmares and some depression. Id. The Veteran regularly participated in telepsychiatry to manage his symptoms. 

When weighing the opinion evidence of the Veteran's treatment provider with that of the VA examiner, the Board finds that the treating provider's opinion must be afforded significant weight as it is consistent with the totality of the evidence.

The Board acknowledges the November 2008 VA examiner who provided a negative nexus opinion on the matter, opining the Veteran only experiences transient, mild symptoms and decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  However, the examiner was not afforded an opportunity to review the entirety of the medical records, specifically the therapy records and medical opinion of the Veteran's treatment provider in 2010 that indicated the Veteran's PTSD symptoms wax and wane overtime, which has chronically interfered with his social interactions and relationships. At the time the Veteran was assessed, it appeared that his symptoms stabilized. Unfortunately, treatment notes indicate his symptoms worsened shortly thereafter. In compliance with Agency regulations, when there is reasonable doubt between the two ratings, as in this case, whether his symptoms manifested in symptoms akin to a 50 percent or 70 percent disability rating, the Veteran must be afforded reasonable doubt for the higher rating in the Veteran's favor. As such, he is entitled to a 70 percent disability rating for the period at issue. 


Duty to Notify and Assist

The Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 
Doucette v. Shulkin, 28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Accordingly, VA's duties to notify and assist with respect to obtaining relevant records and an examination have been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


ORDER

Entitlement to an initial disability rating of 70 percent, but not greater, for post-traumatic stress disorder (PTSD), prior to December 16, 2013 is granted.  




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


